Citation Nr: 1430766	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1998 to December 2004.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a November 2010 RO decision that, in part, denied service connection for a right eye condition, claimed as residuals of an injury manifested by blurred vision, twitching and pain.  

By rating action in December 2010, the RO granted service connection for supraorbital scar above the right eye and assigned a noncompensable rating; effective from January 13, 2010, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the rating assigned.  

By rating action in May 2013, the RO denied service connection for traumatic brain injury (TBI) with headaches.  By rating action in June 2013, the RO declined to reopen the claim for TBI with headaches.  The Veteran and his representative were notified of these decisions and did not appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A supplemental statement of the case (SSOC) was issued in June 2012 which indicated that VA treatment records from St. Cloud VA Medical Center dated through June 2011 were reviewed.  The Board observes that Virtual VA shows additional pertinent VA treatment records were associated with the record after the issuance of the last SSOC.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case (SOC) or a SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2013).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  Compare 38 C.F.R. § 19.37(a) (2013) with 38 C.F.R. § 20.1304(c) (2013).  (The amendment to 38 U.S.C. § 7105 by adding new paragraph (e) [section 501] does not apply to this case.)

Since the August 2010 VA eye examination and December 2010 VA scar examination, a January 31, 2012 VA eye consult noting an assessment of photophobia likely as not from head injury, a February 13, 2012 VA neurology consult noting findings of hyperesthesia of the skin atop right eyebrow with pinprick and soft touch and assessments of right-sided eye pain with headaches, likely secondary to nerve disturbance of the superior orbital nerve, and a February 13, 2012 VA addendum noting the physician suspected chronic neuralgic pain from an injury to a branch of the right supraorbital sensory nerve, have all been associated with the record.  The Board finds that the Veteran should be afforded another VA examination for purposes of determining whether the Veteran has an eye disability other than the service connected supraorbital scar above the right eye that is due to the in-service laceration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment associated with the Veteran's right eye.  The entire claims file, to include a complete copy of the printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file) should be provided.  All indicated studies should be performed.

Since the August 2010 VA eye examination and December 2010 VA scar examination, a January 31, 2012 VA eye consult noting an assessment of photophobia likely as not from head injury, a February 13, 2012 VA neurology consult noting findings of hyperesthesia of the skin atop right eyebrow with pinprick and soft touch and assessments of right-sided eye pain with headaches, likely secondary to nerve disturbance of the superior orbital nerve, and a February 13, 2012 VA addendum noting the physician suspected chronic neuralgic pain from an injury to a branch of the right supraorbital sensory nerve, have all been associated with the record.  In light of the foregoing and examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran suffers from additional disabilities (other than the service connected supraorbital scar above the right eye) as the result of the in-service laceration to the right eye.  The examiner should identify all additional disabilities.  The examiner should reconcile the findings from the 2010 VA examination reports with the findings contained in the 2012 VA outpatient treatment records.  The basis for the opinion is to be fully explained.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested above has been completed, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


